Citation Nr: 1746206	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-44 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusion of Law.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT AND CONCLUSION OF LAW

1.  The Veteran has been competently diagnosed with degenerative disc disease (arthritis) of the lumbar spine.

2.  Although the Veteran reported that he was injured in a motor vehicle accident, prior to his active duty service, his enlistment examination indicated that he had a normal spine; the Veteran sought treatment for a back injury during his active duty service.

3.  The Veteran's competent and credible statements demonstrating continuity of symptomatology are augmented by a submitted private medical opinion indicating a positive nexus between his current disability and active duty injury.

4.  In light of the above findings, the criteria to establish service connection for a lumbar spine disability have been met.  See 38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.309; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013); Wagner v. Principi 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Service connection for a back disability is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


